Title: 12th.
From: Adams, John Quincy
To: 


       Townsend arrived in town this forenoon: I called at Mrs. Hooper’s to see him immediately after dinner: he looks better than he was when he left this Town; but his situation still appears to me to be critical. Club met at Pickman’s. Putnam appeared rather sober. Townsend was obliged to retire just before Sun-set. Farnham too was not in the highest Spirits, for Mr. Prout marries Miss S. Jenkins this evening. At nine we separated and at ten met again at my room. We sallied out at about eleven, and serenaded the Ladies in Town till between three and four in the morning.
      